DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jiawei Huang on 06/01/2021.

The application has been amended as follows and all other claims remain unchanged as filed by applicant on 03/03/2021. 

1. (currently amended) A semiconductor device, comprising: 
a first gate electrode, disposed over the substrate; 
a first insulating layer, disposed over the substrate and covering the first gate electrode;
an oxide semiconductor layer, disposed on the first insulating layer; 
a source electrode of a metal nitride, disposed on the oxide semiconductor layer; 
a drain electrode of the metal nitride, disposed on the oxide semiconductor layer;
a metal-nitride oxidation layer, formed on a surface of the source electrode and the drain electrode, and 
an oxidation layer at a bottom surface of the drain electrode and the source electrode in contact with the oxide semiconductor layer, 
wherein the thickness of the metal-nitride oxidation layer is larger than a thickness of the oxidation layer, 
wherein a ratio of a thickness of the metal-nitride oxidation layer to a thickness of the drain electrode or the source electrode is equal to or less than 0.2, 

wherein the metal-nitride oxidation layer is a first native oxide layer of the source and drain electrode and the oxidation layer is a second native oxide layer of the source and drain,

2-3 (Canceled).

8 (Canceled).

13. (original) The semiconductor device of claim 1, further comprising: 


a second insulting layer, disposed on the source electrode, the drain electrode and a portion of the oxide semiconductor layer as exposed between the source electrode and the drain electrode; and 
a second gate electrode, disposed on the second insulting layer at least over the portion of the oxide semiconductor layer as exposed.

Allowable Subject Matter

Claims 1, 5-7, 9, 13 and 15-16 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 1, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a semiconductor device, comprising: a metal-nitride oxidation layer, formed on a surface of the source electrode and the drain electrode, and an oxidation layer at a bottom surface of the drain electrode and the source electrode in contact with the oxide semiconductor layer, wherein the thickness of the metal-nitride oxidation layer is larger than a 

The closest prior arts on record are Suzawa (US-20160247832-A1), Godo (US-20130134415-A1), Yamazaki (US-20140103340-A1) and Zenglin Wang, Osamu Yaegashi, Hiroyuki Sakaue, Takayuki Takahagi, and Shoso Shingubara; Suppression of native oxide growth in sputtered TaN films and its application to Cu electroless plating; Journal of Applied Physics 2003 94:7, 4697-4701 (Year: 2003). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 5-7, 9, 13 and 15-16 are also allowed being dependent on allowable claims 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON GRAY/
Examiner, Art Unit 2897

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897